Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is not directed towards an abstract idea. The claims are directed towards the use of wireless beacons used to allow customers, merchants, and delivery agents to communicate delivery and order information to each other. The wireless beacons, multiple devices, and processor are integrated into the practical use of tracking the delivery agent and determining when the order has been received and delivered by the delivery agent. Claims 2-20 properly recite statutory subject matter under 35 U.S.C. 101. 
	The applicant’s invention is directed towards a method of tracking and enhancing delivery service with the use of wireless beacons as described by receiving by a processor an order for goods or services from a first (customer) device transmitting the order to the second (merchant) device. Shah (2016/0063435) discloses a method for facilitating secure ordering and delivery of good or services including receiving an order, transmitting the order to the merchant device, associating the wireless beacon of the delivery agent with the received order, and a second indication from the customer device that the order has been delivered. Shah does not disclose the first indication from the merchant device that a first signal from the wireless beacon of a third (delivery agent) device has been detected by the second device or the associating of the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628